Title: To John Adams from John Redman, 2 February 1798
From: Redman, John
To: Adams, John



Sir
Philadelphia February 2nd. 1798

From a Conviction that the Introduction of Contagious Diseases into the Ports of the United States may be prevented by effectual Laws, the College of Physicians of Philadelphia have directed me to present to you a Copy of their proceedings on this interesting Subject, of which they request your Acceptance.
I am / with Sentiments of great / Respect, / By order of the College

John Redman Prest: